DISMISS; and Opinion Filed September 26, 2018.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00309-CV

                              DOROTHY ROBERSON, Appellant
                                           V.
                              VILLAS TENISON PARK, Appellee

                        On Appeal from the County Court at Law No. 4
                                    Dallas County, Texas
                            Trial Court Cause No. CC-18-01000-D

                              MEMORANDUM OPINION
                        Before Justices Stoddart, Whitehill, and Boatright
                                  Opinion by Justice Boatright
       Although cautioned that failure to file her brief by August 23, 2018 would result in

dismissal of the appeal, appellant has failed to file the brief. Accordingly, we dismiss the appeal.

TEX. R. APP. P. 38.8(a)(1), 42.3(b),(c).




                                                   /Jason Boatright/
                                                   JASON BOATRIGHT
                                                   JUSTICE
180309F.P05
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 DOROTHY ROBERSON, Appellant                       On Appeal from the County Court at Law
                                                   No. 4, Dallas County, Texas
 No. 05-18-00309-CV        V.                      Trial Court Cause No. CC-18-01000-D.
                                                   Opinion delivered by Justice Boatright,
 VILLAS TENISON PARK, Appellee                     Justices Stoddart and Whitehill
                                                   participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 26th day of September, 2018.




                                             –2–